02-10-372-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00372-CV 
 
 



In re jon bowman


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered Relator’s petition for writ of mandamus and emergency
motion for stay and Real Party in Interest Christina’s Mexican Restaurant
Flower Mound Private Club, Inc. and Artis Partnership, L.P.’s response and is
of the opinion that all relief should be denied.  Accordingly, this court’s October 20, 2010 stay
is lifted and Relator’s petition for writ of mandamus and motion for stay are denied.
The
court has also considered Christina’s emergency motion for temporary relief and
is of the opinion that the motion should be denied as moot.  Accordingly, Christina’s emergency motion for
temporary relief is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
 
                                                                   
 
 
 
 
 
 
 
 
 TERRIE LIVINGSTON
                                                                             
 
 
 CHIEF JUSTICE
 
PANEL:  LIVINGSTON, C.J.; 
 
 
 
 
 
 DAUPHINOT and 
 
 
 
 
 
 MCCOY, JJ.
 
DELIVERED:  November 3, 2010




    [1]See
Tex. R. App. P. 47.4., 52.8(d).